Citation Nr: 0608621	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  97-17 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a claimed seizure disorder 
(characterized as a residual of a brain injury), has been 
received, and, if so, whether service connection for that 
disability is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1965 to 
February 1967.

In May 1993, the RO in Newark, New Jersey, denied the 
appellant's petition to reopen his claim for service 
connection for residuals of a brain injury with left 
hemiparesis.  Although the appellant was notified of the 
decision later in May 1993, he did not initiate an appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 1996 rating action by the 
Newark RO that denied the appellant's petition to reopen his 
claim for service connection for seizure disorder, as a 
residual of a brain injury.  The appellant filed a Notice of 
Disagreement (NOD) in July 1996, and the RO issued a 
Statement of the Case (SOC) in May 1997.  The appellant 
submitted a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in June 1997.

The appellant testified during a hearing before RO personnel 
in January 1998, and during a  hearing before the undersigned 
Veterans Law Judge at the RO in October 1998.  Transcripts of 
both hearings are of record.

In February 1999, the Board remanded the claim to the RO for 
additional development.  In October 1999, jurisdiction over 
the appellant's claims file was transferred to the RO in 
Atlanta, Georgia.  In September 2002, upon completion of the 
required development, the RO issued a Supplemental Statement 
of the Case (SSOC) reflecting the continued the denial of the 
appellant's claim.

In November 2002, the Board undertook additional development, 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002) and Board 
procedures then in effect.  However, the .  Thereafter, in 
June 2003, in light of the United States Court of Appeals for 
the Federal Circuit's decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (invalidating the provisions of section 19.9 purporting 
to confer upon the Board the jurisdiction to consider, in the 
first instance, evidence developed by the Board), Hence, in 
June 2003, the Board remanded the claim to the RO for 
consideration of the newly-developed evidence. As reflected 
in a June 2004 SSOC, the RO found that new and material 
evidence had been received to reopen the claim for service 
connection for a seizure disorder, but denied the claim on 
its merits.  Thereafter, the RO returned the case to the 
Board.

The Board points out that, regardless of what the RO has 
done, the Board must address the question of whether new and 
material evidence has been received, because the issue goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence has been received before the merits 
of the claim can be considered.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has 
characterized the issue on appeal as noted on the title page 
of this decision.

In a November 2004 decision, the Board granted the 
appellant's petition to reopen the claim, and adjudicated the 
claim on a de novo basis, but denied the claim for service 
connection on the merits.  The appellant filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2005 Order, the Court granted a joint 
motion to vacate and remand (filed by representatives for 
both parties), and returned the case to the Board for 
compliance with the instructions in the joint motion.





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen and the underlying claim 
for service connection has been accomplished.

2.  In a May 1993 rating decision, the RO determined that new 
and material evidence to reopen the appellant's claim for 
service connection for residuals of a brain injury, with left 
hemiparesis, had not been received.  Although he appellant 
was notified of the decision later in May 1993, but he did 
not initiate an appeal.

3.  Additional evidence has been associated with the claims 
file since the May 1993 rating decision that was not 
previously before agency decision makers, and that evidence 
is so significance that it must be considered in order to 
fairly adjudicate the merits of the claim.

4.  Prior to his active military service, the appellant 
underwent a right craniotomy for a brain abscess/lesion, as 
noted on the appellant's report of  service entrance 
examination.

5.  Competent medical evidence relates the appellant's 
subsequent development of seizures to his pre-existing brain 
injury.

6.  Competent medical opinion establishes  that the 
appellant's pre-existing brain injury did not undergo a 
permanent worsening as a result of his active military 
service.


CONCLUSIONS OF LAW

1.  The May 1993 RO rating decision, which denied the 
petition to reopen the claim for service connection for a 
claimed seizure disorder (characterized as a residual of a 
brain injury) is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Since May 1993, new and material evidence has been 
received, and the requirements to reopen the claim for 
service connection for a claimed seizure disorder 
(characterized as  a residual of a brain injury) are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001). 

3.  The criteria for service connection for a claimed seizure 
disorder (characterized as a residual of brain injury),are 
not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.206 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the 
appellant's petition to reopen his claim for a claimed 
service connection for a seizure disorder (characterized as a 
residual of a brain injury), all notification and development 
action needed to render a fair decision on that aspect of the 
appeal has been accomplished.

As regards the underlying claim for service connection of a 
seizure disorder (characterized as a residual of brain 
injury) the Board finds that, considering the record in light 
of the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate that issue has been accomplished.

Through a February 2004 notice letter, a May 1997 SOC, as 
well as SSOCs in January 1998, September 2002, and June 2004, 
the appellant was notified of the legal criteria governing 
his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the February 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the appellant that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was also 
requested to identify and provide the necessary releases for 
any medical providers from whom he wished VA to obtain 
evidence for consideration.  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, the first 
three content of notice requirements have been met in the 
instant appeal.

With respect to the fourth requirement, the Board notes that 
the appellant has not been explicitly informed of the need to 
submit all pertinent evidence in his possession.  However, a 
VA Form 119 (Report of Contact), created sometime on or after 
April 2000, reflects the appellant's report that he had no 
additional medical evidence to submit.  Furthermore, the 
February 2004 notice letter advised the appellant that he 
could submit his own statement, or statements from others, 
describing his physical disability symptoms.  Thus, the Board 
finds that the appellant has effectively been put on notice 
of the need to submit pertinent medical evidence in his 
possession associated with the claim.  Therefore, the Board 
finds that all four of Pelegrini's content of notice 
requirements have, essentially, been met in the instant case.  
See also VAOPGCPREC 7-2004 (July 16, 2004).

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the June 1996; however, this 
makes sense, inasmuch as the VCAA was not enacted until 
November 2000, more than four years after the June 1996 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  

In this regard, the Board points out that the May 1997 SOC 
notified the appellant what was needed to substantiate the 
claim, and the January 1998, September 2002, and June 2004 
SSOCs noted the evidence that had been considered.  After 
each, the appellant was afforded an opportunity to respond.  
Moreover, the RO notified the appellant of the VCAA's duties 
in its letter of February 2004.  Neither in response to that 
letter nor at any other point during the pendency of this 
appeal has the appellant informed the RO of the existence of 
any evidence that had not already been obtained.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing section 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and re-adjudicated after notice was provided.  The 
appellant was informed of the evidentiary issues regarding 
his claim in the SOC, SSOCs, and VCAA notice letters as noted 
above, and he was given an opportunity to respond before the 
RO readjudicated the claim (as reflected in the June 2004 
SSOC).

The Board further points out that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (those five elements include: veteran status, existence 
of a disability, connection between the veteran's service and 
that disability, degree of disability, and effective date 
pertaining to  the disability).  However, as the Board's 
decision herein denies the appellant's claim for service 
connection, on the merits, no disability rating or effective 
date is being assigned; accordingly, there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, the Board notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claim on appeal.  The RO has obtained the appellant's service 
medical records, his VA outpatient treatment records, and 
records from those non-VA medical providers that the 
appellant identified as having relevant medical evidence.  
During the January 1998 hearing the appellant identified two 
non-VA physicians who had treated him, but he stated that 
both physicians were dead and that the medical records held 
by those two physicians were no longer available.  Similarly, 
the RO unsuccessfully pursued medical records from two other 
non-VA providers, and asked for the appellant's help in 
obtaining those records when repeated attempts had failed.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence, in addition to that 
identified above, that needs to be obtained.  


Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.
 
II.  Petition to Reopen

In a May 1993 decision, the RO denied the appellant's 
petition to reopen his claim for service connection for 
residuals of a brain injury with left hemiparesis.  As the 
appellant did not appeal that decision, it is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that was previously denied, if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
combination with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156; however, that revision applies 
only to petitions to reopen that are filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.156(a) (2002)).  Since the 
petition to reopen the claim in this case was received in 
March 1996, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) that was in effect prior to August 39, 2001; that 
version appears in the 2001 edition of Title 38 of the Code 
of Federal Regulations.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here in May 1995).  See Evans 
v. Brown, 9 Vet. App.273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed, unless it is 
inherently false or untrue, or is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims file at the time of the 
RO's May 1993 decision included the appellant's service 
medical records; examination reports and letters from Dr. 
Green, dated from August 1985 to August 1988; the report of 
an April 1989 VA examination; and the report of a 
neurological consultation report by Dr. Eisenberg dated in 
January 1993.  Based on a review of the evidence, the RO 
determined that the appellant had not submitted new and 
material evidence to reopen his previously denied claim.

Evidence added to the claims file since the RO's May 1993 
rating decision includes the report of an April 1996 VA 
examination; a February 1997 VA medical opinion; a July 1997 
statement from Dr. Eisenberg; transcripts of hearing 
testimony from January 1998 and October 1998; and reports of 
VA examinations conducted in  October 1999 and March 2003.

The Board finds that the additional evidence received is 
"new" in the sense that it was not previously before the 
agency decision makers.  The Board also finds that some of 
the new evidence is material for purposes of reopening, as it 
is so significant that it must be considered to fairly decide 
the merits of the claim.  Particularly, the February 1997 VA 
opinion, Dr. Eisenberg's statement, and the reports of VA 
examination in October 1999 and March 2003 provide opinions 
on the nature and etiology of the appellant's seizure 
disorder and its relationship to military service.

The Board notes that, under the former version of section 
3.156, to constitute new and material evidence for the 
purposes of reopening a previously disallowed claim, the 
evidence need only, at a minimum, "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability" even when it will not 
eventually convince VA to alter its decision.  See Hodge, 
F.3d at 1363; 38 C.F.R. § 3.156.  In this case, as new and 
material evidence has been received, the criteria for 
reopening the claim for service connection for a seizure 
disorder as a residual of a brain injury are met.
   
III.  Service Connection for a Seizure Disorder

A.  Factual Background

The report of the appellant's service entrance examination in 
March 1965 reflects a prior medical history of skull surgery 
at the age of 13.  At the time of the examination, there was 
no noted disability, and no noted diagnosis with respect to 
the surgery.

Service medical records show that, in October 1966, the 
appellant was treated for a seizure, diagnosed as probable 
grand mal type, of questionable etiology.  A neurology 
consultation in November 1966 disclosed that at the age of 13 
the appellant had a trepanation (burr hole) in the right 
parietal bone consequent to a suspected brain abscess.  The 
appellant was returned to duty without medication in November 
1966 because diagnostics (skull X-ray and neurological 
examination) had revealed no intracranial pressure.  The 
appellant's separation medical examination in November 1966 
noted a pre-service history of draining of a brain abscess, 
and noted that neurological examination in November 1966 had 
resulted in negative findings.  The appellant was treated in 
December 1966 for vertigo, dizziness, nausea, and blurred 
vision.

Records of VA and private treatment after the appellant's 
discharge from service reflect treatment for a seizure 
disorder beginning in 1980, although the appellant reported 
to his VA medical providers that he had received treatment 
from a private physician beginning in approximately 1970 or 
1971.

An August 1985 treatment summary from Dr. Green reflects the 
appellant's history of a right craniotomy prior to service, 
which developed over the years into a progressively 
increasing left hemiparesis and convulsive attacks.  Dr. 
Green noted that a computed tomography (CT) scan of the 
appellant's brain in February 1980 had revealed right 
frontotemporal brain damage, and that a repeat CT scan in 
December 1984 had revealed brain atrophy and scarring on the 
right side.  The diagnosis was right frontoparietal brain 
atrophy and scarring, in addition to a convulsive disorder 
due to brain atrophy and scarring.  Dr. Green also noted that 
the condition was not static, but gradually became worse as 
the brain scarring advanced.  
In a January 1993 examination report, Dr. Eisenberg indicated 
that the appellant had undergone a right-sided craniotomy 
sometime in the 1950s, and that the appellant was thereafter 
subject to grand mal seizures.  The appellant reported that 
he was discharged from service without any medical 
complications, and that he had been employed as a postal 
worker until 1986.  Dr. Eisenberg's impression was static 
right cerebral syndrome of unknown etiology, status post 
right-craniotomy for unknown indications, as well as left 
hemiparesis and a history of seizures.

The report of an April 1996 VA examination reflects the 
appellant's report that he had had a craniotomy due to fluid 
in the brain 30 years previously, and a subsequent history of 
seizure disorders as diagnosed in service.  Following a 
clinical examination, the examiners diagnosed left-sided 
hemiparesis; left leg weaker than he right arm secondary to 
right craniotomy; and, 30-year history of generalized tonic-
clonic seizures, stable on current medications.  One of the 
examiners filed an addendum in July 1996 that the appellant's 
seizure disorder was "service-related"; that statement was 
later clarified, in a February 1997 addendum, to indicate 
that, while  seizures initially presented in service, they 
were related to pre-service brain surgery.

During the January 1998 RO hearing, the appellant testified 
that he was not told while in service why he had a seizure.  
He stated that a Dr. Rinzler had told him that the stress of 
military life could have triggered the seizures.  He also 
stated that the Army was aware of his medical history prior 
to service, but inducted him for service anyway.

During the October 1998 Board hearing, the appellant 
described his medical history and his treatment for seizures.  
He stated that, other than Dr. Rinzler, no other treating 
physician had suggested or provided a reason why his seizure 
activity began during military service.

The report of an October 1999 VA examination reflects that 
the appellant reported no history of head trauma and no 
family history of epilepsy.  The examiner noted that the 
appellant had undergone a craniotomy consequent to a possible 
brain abscess, which caused left hemiparesis at the age of 
13; the appellant had his first seizure 9 years later while 
in service.  The examiner stated that it was obvious that if 
someone had structural damage to the brain causing left 
hemiparesis, and then developed seizures, it was very likely 
that the structural damage to the brain was the cause of the 
seizures.  The examiner opined that the appellant's seizure 
disorder was most likely secondary to the previous right 
cerebral damage, which had pre-existed military service.

A March 2003 VA medical opinion (by a physician that had 
previously examined the appellant) includes the physician's 
notation that the appellant had a CT scan of the brain done 
at a private hospital, which revealed right cerebral 
encephalomalacia suggestive of previous structural damage of 
the right cerebral hemisphere.  The physician's clinical 
impression was generalized tonic-clonic, as well as complex-
partial, seizure disorder secondary to right cerebral damage 
at the age of 13.  The physician noted that the appellant 
appeared to have postoperative residuals of brain surgery or 
right cerebral brain damage, with left leg weakness and 
minimal memory impairment.

The physician opined that, based on the notes of Dr. Green, 
the appellant's residual impairment due to his brain injury 
had slowly progressed.  He concluded that the seizures, which 
reportedly had first manifested in service, were not 
indicative of a permanent worsening of the brain injury 
during service.  The physician also concluded that increasing 
left leg weakness, which the appellant had claimed began 
during service, could sometimes possibly be a natural 
progression of the condition in certain post-infectious 
conditions.  He further stated, in this respect, that the 
increasing severity associated with the brain injury could 
result in the current seizure disorder.        

B.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  By "clear and 
unmistakable evidence" is meant that which cannot be 
misunderstood or misinterpreted; it is that which is 
undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

As noted in the joint motion, in July 2003, the VA General 
Counsel issued a precedent opinion holding that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence that both the 
disease and injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  In its decisions, the Board 
is bound to follow the precedential decisions of the General 
Counsel.  38 U.S.C.A. § 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  The Federal Circuit Count held in Wagner that the 
correct standard for rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. 
App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991). 

First addressing the question of the application of the 
presumption of soundness in this case, here, the fact of the 
appellant's brain surgery prior to service was noted on the 
report of the appellant's  enlistment examination,  While the 
notation of the pre-service surgery does not, without more, 
clearly constitute a pre-existing disability noted at 
entrance so as to present the application of the presumption 
of soundness, when this notation is considered in light of 
other medical evidence, a pre-existing disability is 
established.  Further medical evidence documents the fact 
that the appellant had a history of craniotomy at the age of 
13, with residuals continuing to the present, and the 
appellant himself has endorsed this history.  Significantly, 
Dr. Green and Dr. Eisenberg, specifically, have indicated 
that the post-surgical condition appellant's  surgical 
condition developed over the years into a progressively 
increasing left hemiparesis with convulsive attacks, and the 
conclusions set forth in the October 1999 VA examination 
report and the March 2003 medical opinion-which note a pre-
existing brain injury-reflects consistent findings.  
craniotomy.  Collectively, then, Board finds that this 
evidence constitutes clear and unmistakable evidence that the 
veteran's had brain injury, ultimately manifested by 
seizures, that existed prior to service.  

As indicated above, the medical record  reflects reports that 
the appellant first experienced seizures in service; even if 
so, however, this fact, alone, is insufficient to establish a 
basis for a grant of service connection in this case.  In the 
only medical opinion to directly address the matter of 
whether the veteran's pre-existing disability was aggravated 
in service, the previously examining VA physician that 
rendered the March 2003 medical opinion offered that the 
manifestations of seizures during service, as reported, were 
not indicative of a permanent worsening during service.  That 
physician also noted that left leg weakness, also claimed to 
have began during service, could sometimes possibly be a 
natural progression of the condition, and  pointed to the 
medical findings of other physicians-to include Dr. Green-
to  support his conclusions.  The Board finds that this 
opinion constitutes probative evidence on the aggravation 
question; that there is  and that there is no medical 
evidence or opinion to the contrary.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

Thus, the presumption of soundness is rebutted, and the 
medical record precludes application of the presumption of 
aggravation or a finding of in-service aggravation so as to 
support a grant of service connection.  Simply stated, the 
preponderance of the medical evidence establishes that there 
is no relationship between any current disability manifested 
by seizures and the appellant's active military service.  


In addition to medical evidence, the Board has considered the 
appellant's own contentions, particularly as articulated 
during his two hearings on appeal, that his claimed current 
seizure disorder represents an aggravation during military 
service of his pre-existing brain injury.  However, the Board 
notes that the appellant, as a layperson without the 
appropriate medical training and experience, is not competent 
to provide a probative (persuasive) opinion on a medical 
matter, such as whether there exists a medical relationship 
between his claimed seizure disorder and his military 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Similarly, the appellant's 
account of what a Dr. Rinzler told him-that the onset of his 
seizures could have been consequent to the stresses of 
military service-does not constitute a competent medical 
opinion to support the claim.  See, e.g., Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995); see also Warren v. Brown, 6 
Vet. App. 4 (1993).  

Under these circumstances, the claim for service connection 
for a claimed seizure disorder, on the merits, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim for service connection for a claimed 
seizure disorder (characterized as a residual of brain 
injury) that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

As new and material evidence to reopen the claim for service 
connection for a claimed seizure disorder (characterized as a 
residual of a brain injury), has been received, the appeal is 
granted to that extent.

Service connection for a claimed seizure disorder 
(characterized as a residual of brain injury) is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


